Citation Nr: 0215305	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for status post 
meniscectomy of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1989 to 
September 1992.

This appeal came to the Board of Veterans' Appeals (Board) 
from 1998 and 1999 RO rating decisions that increased the 
evaluation for the left knee condition from zero to 
10 percent, and denied an increased (compensable) evaluation 
for the low back disorder.  In September 2000, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The left knee disability is manifested primarily by well-
healed surgical scars, crepitus and pain with patellar grind, 
and limitation of flexion to 120 degrees, that produce no 
more that slight functional impairment; radiological findings 
of arthritis, limitation of extension, limitation of flexion 
to 45 degrees or less, and instability or other symptoms that 
produce more than slight functional impairment are not found.

2.  The low back condition is manifested primarily by minimal 
limitation of motion and low back pain that produce no 
significant functional impairment; radiological findings of 
arthritis, intervertebral disc syndrome, muscle spasms or 
other symptoms that produce slight functional impairment are 
not found.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post meniscectomy of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5003, 5257, 
5258, 5259, 5260, 5261 (2001).

2.  The criteria for an increased (compensable) evaluation 
for the low back condition are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.655, 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that the 
requirements of the VCAA have in effect been satisfied with 
regard to the veteran's claims for increased evaluations for 
the left knee and low back conditions.

The veteran has been provided with VA examinations to 
determine the current severity of the left knee and low back 
conditions.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

In September 2000, the Board remanded the case to the RO for 
additional development to assist the veteran in the 
development of the claims.  In an October 2000 letter, the RO 
requested additional information from the veteran regarding 
any treatment or evaluations for the claimed conditions.  A 
review of the evidence does not show that a reply was 
received to that letter.  The RO also requested VA 
examinations for the veteran in order to determined the 
severity of his left knee and low back disorders.  The 
veteran was notified that his failure to report for a VA 
examination could have a detrimental effect on his claim.  He 
failed to report for one scheduled VA examination and did not 
want to be examined by a physician at another scheduled VA 
examination.  In a March 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist in obtaining any relevant evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to him in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In view of the above and for the reasons noted below 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

I.  Increased Evaluation for Status Post Meniscectomy of the 
Left Knee

A.  Factual Background

The veteran had active service from February 1989 to 
September 1992.

Service medical records show that the veteran was treated for 
left knee problems.  A report of hospitalization in August 
1990 reveals that he underwent left knee arthroscopy with 
partial arthroscopic lateral meniscectomy and chondroplasty 
of the medial femoral condyle.  The diagnoses were tear of 
the left lateral meniscus and partial thickness chondral 
defect in the medial femoral condyle.

The veteran underwent a VA examination in November 1992.  X-
ray evaluation of the left knee showed no abnormalities.  The 
impression was history and physical examination consistent 
with lateral meniscal tear and a medial femoral condyle 
cartilage defect that was treated with arthroscopic surgery.

A March 1993 RO rating decision granted service connection 
for status post meniscectomy of the left knee.  A 
zero percent evaluation was assigned for this condition, 
effective from September 1992.  The zero percent evaluation 
remained unchanged until a 1998 RO rating decision increased 
it to 10 percent, effective from June 1998.

VA medical records show that the veteran was treated and 
evaluated for medical problems in 1998 and 1999.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed in the appropriate sections of the 
decision.

A VA document shows that X-rays were taken of the veteran's 
left knee in May 1998.  No abnormalities of the left knee 
were found.

The veteran underwent a VA examination in July 1998.  The 
veteran complained of left knee problems, including pain, 
that affected his work.  He appeared to have mild pivoting of 
both knees.  There was a positive Lachman's sign on the left 
knee.  He had positive crepitation with range of motion of 
the left knee.  The range of motion of the left knee was from 
zero to 35 degrees.  He had 5-/5 knee extension and 5/5 knee 
flexion and was distally neurovascularly intact with no 
decreased sensation or decreased pulse.  The impression was 
likely ACL (anterior cruciate ligament) deficient knee that 
caused a significant problem with likely early degenerative 
joint disease.  He was noted to be a candidate for ACL 
reconstruction if the diagnosis was confirmed by MRI 
(magnetic resonance imaging) scan.

A VA report reveals that special notch view X-rays were taken 
of the veteran's left knee in July 1998.  No abnormalities 
were detected.

A VA report shows that the veteran underwent evaluation of 
his left knee condition in August 1998.  There was 2+ 
anterior drawer with good end point and some joint line 
tenderness.  Range of motion was from zero to 130 degrees.  
McMurray and Lachman tests were negative, and there was no 
effusion or other abnormality of the left knee.

A VA report reveals that a MRI scan of the veteran's left 
knee was taken in December 1998.  The impressions were 
minimal thickening of the medial collateral ligament 
suggesting old remote injury with no evidence of ligament 
disruption or edema, and radiographic findings suggestive of 
a linear tear extending horizontally through the body and 
posterior horn of the lateral meniscus.

The veteran underwent examination of his left knee at a VA 
medical facility in February 1999.  He complained of left 
knee pain.  There was no effusion of the left knee.  Range of 
motion was from zero to 130 degrees.  He had medial facet 
tenderness greater than lateral facet tenderness.  He had 
slight medial joint line tenderness.  He had a negative varus 
and valgus instability and no anterior and posterior 
instability.  There was negative McMurray sign as well as 
negative Lachman sign.  The impression was no demonstrated 
sign of meniscal tear.

A VA document shows that the veteran underwent arthroscopic 
debridement of the left knee in March 1999.  The 
postoperative diagnosis was complex horizontal tear of the 
left lateral meniscus and partial thickness osteochondritis 
dissecans lesion of the medial femoral condyle measuring 5 by 
5 millimeters.

The veteran and his mother testified at a hearing in June 
1999.  His testimony was to the effect that he had limitation 
of motion of the left knee and severe pain that affected his 
ability to function.  The veteran and his mother testified to 
the effect that the veteran's left knee problem was more than 
10 percent disabling.

The veteran underwent examination of his left knee at a VA 
medical facility in August 1999.  He complained of left knee 
pain.  There were well-healed arthroscopy portal sites.  He 
had full range of motion from zero to 120 degrees.  There was 
crepitus to the patellofemoral joint.  He had pain with 
patellar grind.  He was stable to varus-valgus stress.  He 
had negative anterior and posterior drawer sign, and negative 
Lachman sing.  He had a negative pivot shift.  He had a 
negative McMurray sign.  He had a 2+ effusion.  The 
impression was likely mild to moderate degenerative changes 
of the left knee.

In September 2000, the Board remanded the case to the RO in 
order to have him undergo VA examination, including X-rays of 
the left knee, to determine the severity of the left knee 
condition, including functional impairment due to pain, 
weakness, incoordination, and fatigability.  A VA document 
reveals that he failed to report for a VA scheduled 
examination in December 2000.

A report of telephone contact in January 2001 shows that a VA 
representative called the veteran to verify his address.  The 
veteran reported that he had not reported for the scheduled 
VA examination, but was now ready to report for an 
examination.

A VA document shows that the veteran was scheduled for a VA 
examination in February 2001.  The physician who was 
scheduled to do the examination noted that the veteran did 
not want to be examined by this physician because the veteran 
had previously been examined by the physician and he wanted 
another opinion.

B.  Legal Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2000).

In this case, the veteran failed to report for one VA 
scheduled examination and refused to be examined by the 
physician scheduled to do another VA examination.  The record 
reveals that the veteran was notified that his failure to 
report for a VA scheduled examination could adversely affect 
his claims, but he was not told that his claims would be 
denied.  Under the circumstances, the Board will review his 
claims based on the evidence of record.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Some of the evidence indicates that the veteran may have 
arthritis of the left knee, but VA X-rays and a VA MRI scan 
of the knee do not show the presence of arthritis.  In 
September 2000, the Board remanded the case to the RO in 
order to have the veteran undergo a VA examination, including 
X-rays, to determine the nature and extent of his left knee 
condition, but he failed to report for one VA examination and 
refused to be examined by a physician at another VA 
examination.  Under the circumstances, the Board finds that 
the evidence does not show the presence of arthritis of the 
left knee.  Hence, a separate compensable evaluation for 
arthritis of the left knee is not warranted.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.

The report of the veteran's VA examination in July 1998 shows 
that flexion of the left knee was limited to 35 degrees, but 
this appears to be a typographical error and the correct 
flexion was most likely 135 degrees because all subsequent VA 
reports of evaluations of the left knee reveal normal or 
essentially normal flexion of the left knee.  The evidence 
shows that the veteran has normal extension of the left knee.  
The Board recognizes that the veteran has left knee pain that 
may produce some functional impairment, but the veteran 
refused to report for a VA scheduled examination and refused 
to be examined by another physician that would have 
determined the extent of any functional impairment of the 
left knee that included pain, weakness, incoordination, and 
fatigability.  Hence, a rating in excess of 10 percent is not 
warranted for the left knee disorder under diagnostic codes 
5260 or 5261.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The evidence as a whole indicates that the veteran's left 
knee disability is manifested primarily by well-healed 
surgical scars, crepitus and pain with patellar grind, 
limitation of flexion to 120 degrees, and occasional slight 
instability that produce no more that slight functional 
impairment.  The evidence does not reveal the presence of 
radiological findings of arthritis, limitation of extension, 
limitation of flexion to 45 degrees or less, and instability 
or other symptoms that produce more than slight functional 
impairment in order to support the assignment of a rating 
higher than 10 percent for the left knee condition under any 
of the above-noted diagnostic codes.  

The Board notes the testimony of the veteran and his mother 
to the effect that the left knee disability is more than 
10 percent disabling, but that evidence is not supported by 
the objective medical evidence of record.  The objective 
medical evidence of record is more probative than the lay 
statements of the veteran and his mother because the record 
does not show that they have the training, education or 
experience to make medical statements, diagnoses or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence is against the claim for an 
increased evaluation for status post meniscectomy of the left 
knee, and the claim is denied.

II.  Increased (Compensable) Evaluation for the Low Back 
Disorder

A.  Factual Background

The report of the veteran's VA examination in November 1992 
shows that X-rays were taken of the lumbosacral spine.  No 
abnormalities were noted.  The impression was history of 
chronic exertional low back pain.

The March 1993 RO rating decision granted service connection 
for history of chronic exertional low back pain.  A 
zero percent evaluation was assigned, effective from 
September 1992, and that evaluation has remained unchanged.

At the July 1998 VA examination, the veteran had forward 
flexion to greater than 90 degrees, extension to 40 degrees, 
lateral bending to 45 degrees, and rotation to 70 degrees.  
He complained of back pain after a lot of walking.  A low 
back condition was not found.

At the February 1999 VA examination, the veteran complained 
of lower back pain that had been progressing for the past 
several years.  His primary complaint was stiffness with 
occasional dull pain that was made worse with sitting for 
more than 2 hours.  There was a normal lumbar vertebral 
contour.  He had no focal areas of tenderness to palpation.  
He complained of pain in the L5-S1 area.  There were no 
paraspinal spasms noted.  There was 90 degrees of flexion, 30 
degrees of extension, and 45 degrees of right and left-sided 
bending.  He had improvement of his symptoms in the flexed 
position and worsening of his symptoms in the extended 
position.  No neurological deficits were found.  The 
impression was mechanical lower back pain that should be 
treated with conservative therapy, physical therapy, and 
nonsteroids.

The veteran and his mother testified at a hearing in June 
1999.  The veteran testified to the effect that he had low 
back pain and spasms.  He and his mother testified to the 
effect that the veteran's low back condition was more severe 
than rated.

The veteran underwent a VA examination in August 1999.  He 
complained of occasional pain, weakness, and stiffness in his 
back.  He was able to bend and touch his toes.  He was able 
to extend to 30 degrees and to laterally bend to 45 degrees 
to the right and left.  He had 5/5 motor strength of the 
quadriceps, hamstrings, iliopsoas, tibialis anterior, 
triceps, extensor hallucis longus, and flexor hallucis 
longus.  He had negative seated straight leg raise to 90 
degrees.  He had a negative supine straight leg raise to 80 
degrees, bilaterally.  There was some tenderness over the 
paralumbar vertebral muscles.  He had a normal lordotic 
curve.  No neurological deficits were found.  The impression 
was mechanical low back pain of the lumbar spine with 
possible mild degenerative arthritis.

In September 2000, the Board remanded the case to the RO in 
order to schedule the veteran for a VA examination, including 
X-rays of the low back, to determine the severity of his low 
back condition to include functional impairment due to pain, 
incoordination, weakness, and fatigability.  The veteran 
failed to report for one scheduled VA examination and refused 
to be examined by the physician at another VA scheduled 
examination.

B.  Legal Analysis

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence does not indicate the presence of intervertebral 
disc disease.  Therefore, the provisions of 38 C.F.R. 
§ 4.71a, Code 5292 are not for application, including those 
provisions as revised, effective from September 23, 2002.  67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).

The report of the veteran's VA examination in August 1999 
indicates that the veteran may have arthritis of the lumbar 
spine, but VA X-rays of the lumbar spine in 1992 were 
negative and there is no radiological evidence of arthritis 
of the lumbar spine in the record.  In September 2000, the 
Board remanded the case to the RO in order to have the 
veteran undergo a VA examination, including X-rays, to 
determine the nature and extent of his low back disorder, but 
he failed to report for one VA examination and refused to be 
examined by a physician at another VA examination.  Under the 
circumstances, the Board finds that the evidence does not 
show the presence of arthritis of the lumbar spine.  Hence, 
an increased (compensable) evaluation for arthritis of the 
lumbar spine is not warranted under the provisions of 
diagnostic code 5003.

The reports of the veteran's VA examinations in 1998 and 1999 
show normal or essentially normal range of motion of the 
lumbar spine.  The evidence indicates that the veteran's low 
back condition is manifested primarily by minimal limitation 
of motion and occasional low back pain that produce no 
significant functional impairment.  The evidence does not 
reveal radiological findings of arthritis, intervertebral 
disc syndrome, muscle spasms or other symptoms that produce 
slight functional impairment.  The Board notes that the 
veteran has occasional low back pain and attempted to 
schedule him for VA examination to determine the functional 
impairment of the low back due to pain, weakness, 
incoordination or fatigability, but he failed to report for 
one VA examination and refused to be examined by the 
physician at another VA examination.  Based on the evidence 
of record the Board finds that a compensable rating is not 
warranted for the low back condition under the above-noted 
diagnostic codes.  38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. 
App. 202.  

The veteran and his mother testified to the effect that the 
low back condition is more severe than rated, but that 
evidence is not supported by the objective medical evidence 
of record.  As noted in section I the objective medical 
evidence of record is more probative than the lay statements 
of the veteran and his mother.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu, 
2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the low back 
condition, and the claim is denied.  The benefit of the doubt 
doctrine is not for application with regard to the claims 
considered in this appeal because the preponderance of the 
evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In this case, the evidence shows that the veteran failed to 
report for one scheduled VA examination and then refused to 
be examined by the physician at another VA scheduled 
examination.  He has an obligation to cooperate, when 
required, in the development of evidence pertaining to his 
claims.  The duty to assist is not always a one-way street, 
nor is it a blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As noted above, the Board finds that no further assistance to 
the veteran is required to comply with the provisions of the 
VCAA.  He is always free to submit another claim for an 
increased rating for his left knee or low back condition by 
notifying the RO of such an intention and of his willingness 
to cooperate in the development of evidence needed to 
adjudicate his claim, including reporting for a VA 
examination.





ORDER

An increased evaluation for status post meniscectomy of the 
left knee is denied.

An increased (compensable) evaluation for a low back disorder 
is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

